DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-13 and 18-22 are pending and have been examined in this application. 
This communication is the first action on the merits.
Information disclosure statements (IDS) have been filed on 02/05/2020, 05/05/2020, and 06/08/2021 and reviewed by the Examiner.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I: Claims 1-22, drawn to a pest detection and notification system, classified in A01M1/10.
Group II: Claims 23-29, drawn to a method, classified in A01M31/002.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different .
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Because there is a separate classification of the groups I and II. This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, 
This application contains claims directed to the following patentably distinct species:
Species A: Figs. 7A-7B
Species B: Figs. 9A-9B
Species C: Figs. 10A-11E
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 1-9 and 11-13 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentable indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 
During a telephone conversation with Kari Bartingale on 06/14/2021 a provisional election was made without traverse to prosecute the invention of Group I (Claims 1-22) and Species C (Figs. 10A-11E).  Affirmation of this election must be made by applicant in replying to this Office action.
Claims 14-17 and 23-29 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Specifically, claim 10 recites “a capacitive sensing circuit” which is drawn to Species A (Fig. 7A-7B) or Species B (9A-9B). Claim 14 recites “a printed circuit board; a sensing electrode layer disposed on a top surface of the printed circuit board; and a textured layer disposed over at least a portion of the sensing electrode layer” which is drawn to Species B (9A-9B). Claims 15-17 are withdrawn as being dependent on withdrawn claim 14. Claims 23-29 are withdrawn as being drawn to the method claims (defined as Group II).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase "a pest" in line 4. This is a double inclusion of “at least one pest” in line 3. The Examiner suggests changing “a pest” to --the at least one pest--. 
Claim 1 recites the phrase "a pest" in line 7. This is a double inclusion of “at least one pest” in line 3. The Examiner suggests changing “a pest” to --the at least one pest--. 
Claim 1 recites the phrase "pest event messages" in lines 11. This is a double inclusion of “a pest event message” in lines 6-7. The Examiner suggests changing “pest event messages” to --the pest event message--. 
Claim 1 recites the phrase "the wireless transmitter" in line 13. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the wireless transmitter” to --the wireless transceiver--. 
Claim 1 recites the phrase "the pest event indicator" in line 17. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the pest event indicator” to --the at least one pest event indicator--. 
Claim 3
Claim 8 recites the phrase "the dimensions" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the dimensions” to --dimensions--. 
Claim 8 recites the phrase "the wirelessly transmitter" in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the wirelessly transmitter” to --the wireless transceiver--. 
Claim 9 recites the phrase "the room" in line 1. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the room” to --a room--. 
Claim 10 recites the phrase "the pest detection sensor" in line 1. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the pest detection sensor” to --the at least one pest detection sensor--. 
Claim 11 recites the phrase "the pest" in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the pest” to --the at least one pest--. 
Claim 13 recites the phrase "a pest" in line 2. This is a double inclusion of “at least one pest” in line 3 of claim 1. The Examiner suggests changing “a pest” to --the at least one pest--. 
Claim 11 recites the phrase "the pest" in line 3. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the pest” to --the at least one pest--. 
Claim 18
Claim 18 recites the phrase "a pest" in line 5. This is a double inclusion of “at least one pest” in line 3 of claim 1. The Examiner suggests changing “a pest” to --the at least one pest--. 
Claim 21 recites the phrase "a pest" in line 2. This is a double inclusion of “at least one pest” in line 3 of claim 1. The Examiner suggests changing “a pest” to --the at least one pest--. 
Claims 2-13 and 18-22 are rejected based on their respective dependencies.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 11-13 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Vaisblat et al. (U.S. Pub. 20170231214).
In regard to claim 1, Vaisblat et al. disclose a pest detection and notification system, comprising: a plurality of pest monitors (Fig. 1, where there is a pest monitor 100), each of the plurality of pest monitors disposed in a pest harborage area where at least one pest is likely to be present (Paragraph [0015], where a plurality of pest monitors 100 are placed in a pest harborage area (gardens, trees, basements, or warehouses) where at least one pest is likely to be present), including: at least one pest detection sensor configured to detect presence of a pest and generate a corresponding pest presence signal (Fig. 1 and Paragraph [0022], where there is at least one pest detection sensor 130 which detects the presence of a pest and generates a corresponding pest presence signal); a controller configured to receive the pest presence signal and generate a pest event message (Fig. 1, where there is a controller 150), the pest event message including data indicating presence of a pest (Fig. 1 and Paragraphs [0015] and [0022], where the pest event message includes data indicating the presence of a pest); and a wireless transceiver configured to wirelessly transmit the pest event message within a transmission area (Fig. 1 and Paragraphs [0015] and [0022], where there is a wireless transceiver 140 configured to wirelessly transmit the pest event message within a transmission area); and a plurality of notification badges (Fig. 1 and Paragraph [0016], where there is a notification badge 200; Paragraph [0045], where the notification badges can be one or more user devices), each notification badge including: a wireless receiver configured to wirelessly receive pest event messages transmitted by any one of the plurality of pest monitors when the wireless receiver is located within the transmission area of the wireless transmitter of the 
In regard to claim 2, Vaisblat et al. disclose the system of claim 1 wherein the at least one pest event indicator includes at least one of an audible indicator, a visible indicator or a vibration motor (Paragraph [0020], where the at least one pest event indicator includes an audible indicator such as speakers or a visual indicator such as a screen).
In regard to claim 11, Vaisblat et al. disclose the system of claim 1 wherein the pest monitor further includes a pest trap that captures or retains the pest (Fig. 1 and Paragraph [0015], where the pest monitor 100 further includes a pest trap that captures or retains the pest).
In regard to claim 12
In regard to claim 13, Vaisblat et al. disclose the system of claim 1 wherein at least one of the plurality of pest monitors further comprises a pest trap configured to detect and capture a pest (Fig. 1 and Paragraph [0015], where the pest monitor 100 comprises a pest trap configured to detect (a sensor configured to sense a presence of a pest in the trap) and capture a pest), and further wherein the pest event message includes data indicating that the pest has been captured (Fig. 1 and Paragraph [0015], where the pest event message includes data indicating that the pest has been captured).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Vaisblat et al. (U.S. Pub. 20170231214) in view of Chan et al. (U.S. Pub. 20050151653).
In regard to claim 3, Vaisblat et al. disclose the system of claim 1 and a pest monitor id (Paragraph [0044], where the pest monitor has an ID number associated with it). Vaisblat et al. do not disclose the pest event message further includes data indicating a date and time that presence of a pest was detected. Chan et al. disclose the pest event message further includes data indicating a date and time that presence of a pest was detected and a pest monitor id (Paragraphs [0031-0032] and Fig. 4, where the pest event message includes data indicating a date and time that presence of a pest was detected and a pest monitor ID). Vaisblat et al. and Chan et al. are analogous because they are from the same field of endeavor which include presence monitors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Vaisblat et al. such that the pest event message further includes data indicating a date and time that presence of a pest was detected in view of Chan et al. The motivation would have been to record date, time, and monitor ID so the controller can accurately report the pest activity to the user via the notification badge. Having time, date, and monitor ID data would allow the user to respond to or service the monitor which detected the pest activity in a timely and efficient manner.
In regard to claim 4, Vaisblat et al. as modified by Chan et al. disclose the system of claim 3 wherein the pest monitor id includes a serial number that uniquely identifies the pest monitor (Vaisblat et al., Paragraph [0044], where pest monitor id has a serial number associated with it; Chan et al., Paragraphs [0031-0032] and [0044-0045] and Figs. 4-5, where each pest monitor id must include at least a serial number stored in the pre-programmed data in the receiving unit 24 and sent by the wireless transceiver 8, in order 
In regard to claim 8
Additionally, it would have been an obvious matter of design choice to have the pest harborage area includes a guest bed, and wherein the transmission area of the wirelessly transmitter is less than or equal to an area defined by the dimensions of the guest bed. The motivation would have been to prevent signal interference with other devices such as remote controls or different nearby pest monitors. Limiting the transmission area to be within desired dimensions would decrease the probability of false or missed transmissions due to unwanted signal interference.
In regard to claim 9, Vaisblat et al. disclose the system of claim 1. Vaisblat et al. do not disclose the room in which the pest harborage area includes a hotel room, and in which the transmission area of the pest monitor does not extend into an adjacent hotel room. Chan et al. disclose a localized pest harborage area, wherein the transmission area of the wireless transceiver is contained within the localized pest harborage area (Fig. 2 and Paragraphs [0018] and [0040], where the transmission area of the wireless transceiver of the pest monitor 20 can be localized to a desired pest harborage area). Vaisblat et al. and Chan et al. are analogous because they are from the same field of endeavor which include presence monitors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Vaisblat et al. such that the room in which the pest harborage area includes a hotel room, and in which the transmission area of the pest monitor does not extend into an adjacent hotel room in view of Chan et al., since the localized pest harborage area of Chan et al. could include a hotel room and the transmission area could be contained within the localized pest harborage area of Chan et al. (area defined by the hotel room). The motivation would have been to prevent signal interference with other devices such as remote controls or 
Additionally, it would have been an obvious matter of design choice to have the room in which the pest harborage area includes a hotel room, and in which the transmission area of the pest monitor does not extend into an adjacent hotel room. The motivation would have been to prevent signal interference with other devices such as remote controls or different nearby pest monitors. Limiting the transmission area to be within desired dimensions would decrease the probability of false or missed transmissions due to unwanted signal interference.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vaisblat et al. (U.S. Pub. 20170231214) in view of Borth et al. (U.S. Pat. 8830071).
In regard to claim 5, Vaisblat et al. disclose the system of claim 1. Vaisblat et al. do not disclose the pest event message further includes data indicating a low battery condition of the pest monitor. Borth et al. disclose the pest event message further includes data indicating a low battery condition of the pest monitor (Column 10, lines 36-42 and Fig. 2, where the pest event message further includes data indicating a low battery condition of the pest monitor 40). Vaisblat et al. and Borth et al. are analogous because they are from the same field of endeavor which include pest monitors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Vaisblat et al. such that the pest event message further includes data indicating a low battery condition of the pest monitor in view of Borth et al. 
In regard to claim 7, Vaisblat et al. disclose the system of claim 1. Vaisblat et al. do not disclose the transmission area of the wireless transceiver is approximately 5 meters. Borth et al. disclose the transmission area of the wireless transceiver is approximately 5 meters (Column 4, lines 27-29, where the transmission area of the wireless transceiver is more than 5 meters (up to more than 100 meters)). Vaisblat et al. and Borth et al. are analogous because they are from the same field of endeavor which include pest monitors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Vaisblat et al. such that the transmission area of the wireless transceiver is approximately 5 meters in view of Borth et al., since the transmission area of Borth et al. includes the transmission area of 5 meters. The motivation would have been to have a large enough transmission area to conveniently send a pest event message to the notification badge, without requiring the user to be closer than 5 meters to the monitor. This would reduce the area that the user has to traverse to check on multiple monitors in different locations. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vaisblat et al. (U.S. Pub. 20170231214) in view of Gorton et al. (WO 2007026123).
In regard to claim 6, Vaisblat et al. disclose the system of claim 1. Vaisblat et al. do not disclose the controller of each of the plurality of pest monitors is further configured to periodically generate a non-event message if no pest presence signal has been received, and wherein the wireless transceiver of each of the plurality of pest monitors is further configured to wirelessly transmit the non-event message within the transmission area. . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vaisblat et al. (U.S. Pub. 20170231214) in view of Jacques et al. (GB 2551053).
In regard to claim 10, Vaisblat et al. disclose the system of claim 1. Vaisblat et al. do not disclose the pest detection sensor includes a capacitive sensing circuit. Jacques et al. . 
Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vaisblat et al. (U.S. Pub. 20170231214) in view of Hall et al. (U.S. Pat. 4208828).
In regard to claim 18, Vaisblat et al. disclose the system of claim 1 wherein each pest monitor further comprises: a housing including a back surface and one or more sidewalls (Paragraphs [0022] and [0036] and Figs. 3A-3D, where the pest monitor 100 has a housing 110 including a back surface and one or more sidewalls), the housing forming an interior pest retention chamber and having an opening in one of the sidewalls forming an entrance from outside the housing into the interior pest retention chamber (Paragraph [0036] and Figs. 3A-3D, where the housing 110 forms an interior pest retention chamber and has an opening (near cap 114) in one of the sidewalls forming an entrance from outside the housing into the interior pest retention chamber). Vaisblat et al. do not 
Vaisblat et al. as modified by Hall et al. do not disclose the ramp further forming a maximum angle of 30 degrees to the back surface of the housing. It would have been an obvious matter of design choice to have the ramp further forming a maximum angle of 30 degrees to the back surface of the housing, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the ramp having the angle to the back surface of the housing, as disclosed in Hall et al., to allow a pest to travel from the entrance to the pest retention chamber.
In regard to claim 19, Vaisblat et al. as modified by Hall et al. disclose the system of claim 18. Vaisblat et al. as modified by Hall et al. do not disclose the ramp forms an angle of approximately 25 degrees to the back surface of the housing. It would have been 
In regard to claim 20, Vaisblat et al. as modified by Hall et al. disclose the system of claim 18 wherein the ramp has a width that is relatively wider at the entrance as compared to a width of the pest retention chamber (Hall et al., Fig. 1, where the ramp 14 has a width that is relatively wider at the entrance as compared to a width of the pest retention chamber 16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Vaisblat et al. such that the ramp has a width that is relatively wider at the entrance as compared to a width of the pest retention chamber in view of Hall et al. The motivation would have been to allow pests to start climbing into the pest retention chamber from a larger surface area near the entrance, thereby increasing the probability that the pest will enter the pest retention chamber. Furthermore, the tapered ramp would force the pests to move onto a smaller surface area as the pests crawled or walked into the pest retention chamber, increasing the probability that the pests will trigger the pest detection sensor positioned within the pest retention chamber. 
In regard to claim 21, Vaisblat et al. as modified by Hall et al. disclose the system of claim 18 wherein the pest retention chamber further includes an electronically controllable trap door that closes when a pest is detected in the pest retention chamber .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Vaisblat et al. (U.S. Pub. 20170231214) in view of Hall et al. (U.S. Pat. 4208828) as applied to claim 18, and further in view of James (U.S. Pub. 20120324780).
In regard to claim 22, Vaisblat et al. disclose the system of claim 18. Vaisblat et al. as modified by Hall et al. do not disclose the ramp includes a textured surface. James discloses the ramp includes a textured surface (Fig. 1 and Paragraph [0042], where the surface of ramp 48 has a texture to allow pests to move up the ramp). Vaisblat et al. and James are analogous because they are from the same field of endeavor which include pest monitors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Vaisblat et al. such that the ramp includes a textured surface in view of James. The motivation would have been to make it easier for the pests to climb or crawl up the ramp to reach the pest retention chamber, in order to encourage the pests to enter the housing of the device and to not deter the pests from traversing the ramp. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of pest control devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/